Title: From Thomas Jefferson to Benjamin Henry Latrobe, 20 September 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Sir 
                     
                     Monticello Sep. 20. 08.
                  
                  Yours of the 11th. was recieved on the 15th. but too much other business having made it impossible to answer by the return of that post, I avail myself of the first afterwards to say that as I propose to set out for Washington in a week I will defer concluding about fixing up the court room for the Senate till I see you in Washington. this will not occasion more than a week’s delay, and you will still have 5. weeks to do it. would it not be easy to prepare their former room for them, the walls of which are of course dry? & the room would probably be more pleasing to them if this will do, there will be no occasion to write to the Vice President, as no change of their position will be made.—the enclosure round the President’s house being compleated, let us see the North steps finished, & the then state of the funds, before we undertake any thing else, as that will enable us to decide what we may undertake. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               